Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s filing dated 08/22/2019. Claims 1-11 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign for Application No. JP20180168329 filed on 09/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 and 08/22/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., US 5491636, in view of Kaji et al., US 20070073454 A1, hereinafter referred to as Robertson and Kaji, respectively.
Regarding claim 1, Robertson discloses docking control device comprising: 
a memory configured to store docking information including information on a docking position of a ship and information on an azimuth in which the ship is anchored at the docking position (Receiving and storing position information signals from GPS satellites with a GPS receiver to establish positional coordinates of a selected anchoring location; receiving, after a predetermined period of time, position information signals from the GPS satellites with the GPS receiver to determine a present location of the boat and a present heading indication from the magnetic compass, i.e. azimuth – See at least column 2 lines 57-67. Using the DGPS coordinates of the anchor site stored in the computer's memory and the DGPS coordinates of the present position of the boat – See at least column 7 lines 29-35).

Robertson fails to explicitly disclose a processor, including hardware, configured to perform control related to a docking operation of the ship on a basis of the docking information stored in the memory.
However, Kaji teaches a processor, including hardware, configured to perform control related to a docking operation of the ship on a basis of the docking information stored in the memory (Control console 56, i.e. processor, is provided in the hull 51 for maneuvering the marine vessel 50. The control console 56 includes, for example, a steering operational section 57 for performing a steering operation, a throttle operational section 58 for controlling the outputs of the outboard motors 61, 62 – See at least ¶50. The operator guides the marine vessel 50 to the target berthing position by performing the marine vessel maneuvering operation (by operating the steering operational section 57, the throttle operational section 58, and the lateral movement operational section 60) while viewing the display of the monitor 6. Thus, the marine vessel 50 can be moved toward the target berthing position to be reliably docked – See at least ¶79).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of processor, including hardware, configured to perform control related to a docking operation of the ship on a basis of the docking information stored in the memory, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 2, Robertson discloses wherein the memory is configured to further store information regarding a docking side at the docking position of the ship or a moving direction of the ship at time of docking (The signals from the GPS satellites provide an ongoing indication of the position of the boat in earth positional coordinates while the compass provides continuous heading indications of the thruster. With this information, a controller compares the positional coordinates of the selected anchoring location with the positional coordinates of the boat's current location and generates steering and thrust signals to the thruster to move the boat to the anchoring site  - See at least column 1 lines 33-61).

Regarding claim 3, Robertson fails to explicitly disclose wherein the memory is able to store a plurality of pieces of the docking information, and the processor is configured to extract one or more docking point candidates at which the ship is able to dock on a basis of a condition set in advance.
However, Kaji teaches wherein the memory is able to store a plurality of pieces of the docking information, and the processor is configured to extract one or more docking point candidates at which the ship is able to dock on a basis of a condition set in advance (Docking of a marine vessel includes a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a distance measurement controlling unit which controls the distance measuring unit to measure distances between the marine vessel and at least three measurement points defined around the candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points, and a docking suitability judging unit which judges, based on the result of the evaluation, whether or not the candidate docking site is suitable for docking of the marine vessel – See at least abstract).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the 

Regarding claim 4, Robertson fails to explicitly disclose wherein the processor is configured to determine availability of docking at the docking point candidates on a basis of docking information of the extracted docking point candidates, and position information and azimuth information of the ship.
However, Kaji teaches wherein the processor is configured to determine availability of docking at the docking point candidates on a basis of docking information of the extracted docking point candidates, and position information and azimuth information of the ship (A docking supporting apparatus for supporting docking of a marine vessel, the apparatus including a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points measured by the distance measuring unit controlled by the distance measurement controlling unit, and a docking suitability judging unit which judges, based on a result of the evaluation made by the configuration evaluating unit, whether or not the candidate docking site is suitable for docking of the marine vessel – See at least ¶9).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.


Regarding claim 5, Robertson fails to explicitly disclose wherein the processor is configured to set target values of a docking position at a docking point selected from the docking point candidate and an azimuth at the time of docking, and calculates a route of the ship toward the docking point.
However, Kaji teaches wherein the processor is configured to set target values of a docking position at a docking point selected from the docking point candidate and an azimuth at the time of docking, and calculates a route of the ship toward the docking point (Docking of a marine vessel includes a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a distance measurement controlling unit which controls the distance measuring unit to measure distances between the marine vessel and at least three measurement points defined around the candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points, and a docking suitability judging unit which judges, based on the result of the evaluation, whether or not the candidate docking site is suitable for docking of the marine vessel – See at least abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of wherein the processor is configured to set target values of a docking position at a docking point selected from the docking point candidate and an azimuth at the time of docking, and calculates a route of the ship toward the docking point, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 6, Robertson discloses a ship comprising the docking control device (Controller (e.g., computer) for providing control signals to control the magnitude and direction of the thrust on the basis of the position information signals from the GPS receiver and the heading indication signal from the magnetic compass – See at least column 2 lines 15-21).

Regarding claim 7, Robertson fails to explicitly disclose wherein the processor is configured to acquire position information of the ship and azimuth information of a predetermined direction, and the memory is configured to store the docking information on a basis of the position information and the azimuth information at the time of docking.
However, Kaji teaches wherein the processor is configured to acquire position information of the ship and azimuth information of a predetermined direction, and the memory is configured to store the docking information on a basis of the position information and the azimuth information at the time of docking (A docking supporting apparatus for supporting docking of a marine vessel, the apparatus including a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points measured by the distance measuring unit controlled by the distance measurement controlling unit, and a docking suitability judging unit which judges, based on a result of the evaluation made by the configuration evaluating unit, whether or not the candidate docking site is suitable for docking of the marine vessel – See at least ¶9).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of wherein the processor is configured to acquire position information of the ship and azimuth information of a predetermined direction, and the memory is configured to store the docking information on a basis of the position information and the azimuth information at the time of docking, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 8, Robertson discloses a docking information storage device configured to store docking information including information on a docking position of a ship and information on an azimuth in which the ship is anchored at the docking position (Receiving and storing position information signals from GPS satellites with a GPS receiver to establish positional coordinates of a selected anchoring location; receiving, after a predetermined period of time, position information signals from the GPS satellites with the GPS receiver to determine a present location of the boat and a present heading indication from the magnetic compass, i.e. azimuth – See at least column 2 lines 57-67. Using the DGPS coordinates of the anchor site stored in the computer's memory and the DGPS coordinates of the present position of the boat – See at least column 7 lines 29-35).

Regarding claim 9, Robertson discloses wherein the memory is configured to further store information regarding a docking side at the docking position of the ship or a moving direction of the ship at time of docking (The signals from the GPS satellites provide an ongoing indication of the position of the boat in earth positional coordinates while the compass provides continuous heading indications of the thruster. With this information, a controller compares the positional coordinates of the selected anchoring location with the positional coordinates of the boat's current location and generates steering and thrust signals to the thruster to move the boat to the anchoring site  - See at least column 1 lines 33-61).

Regarding claim 10, Robertson discloses a docking control method in which a docking control device performs control related to docking operation of a ship on a basis of docking information read from a memory that stores docking information including information on a docking position of the ship and information on an azimuth in which the ship is anchored at the docking position (Controller (e.g., computer) for providing control signals to control the magnitude and direction of the thrust on the basis of the position information signals from the GPS receiver and the heading indication signal from the magnetic compass – See at least column 2 lines 15-21).

Regarding claim 11, Robertson discloses control program causing a docking control device to perform control related to docking operation of a ship on a basis of docking information read from a memory that stores docking information including information on a docking position of the ship and information on an azimuth in which 33TSN201805300-US PTYA-18624-US Status: FINAL the ship is anchored at the docking position (Controller (e.g., computer) for providing control signals to control the magnitude and direction of the thrust on the basis of the position information signals from the GPS receiver and the heading indication signal from the magnetic compass – See at least column 2 lines 15-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.M.K./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662